PER CURIAM.
This is a proceeding to enforce payment of delinquent real estate taxes in Ramsey county for the year 1920. The appeal is submitted to this court on the same record and briefs as the case in which the Arcade Investment Company is respondent, the opinion of this court in that case being filed herewith and found at, page 502. The facts in the two cases áre identical except as to names, the amount of the assessment and the fact that the respondent herein paid the first half of the tax under protest instead of appealing to the 'board of abatement. The trial court made findings and ordered judgment the same as in that case and the opinion of this court in that case is controlling here and necessitates the affirmance of the order appealed from.
Affirmed.